
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 300
        [EPA-HQ-SFUND-1989-0008; FRL-9959-34-Region 3]
        National Oil and Hazardous Substances Pollution Contingency Plan; National Priorities List: Partial Deletion of the North Penn Area 6 Superfund Site
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule; correction.
        
        
          SUMMARY:

          The Environmental Protection Agency (EPA) Region III published in the Federal Register of December 23, 2016, a Notice of Intent for Partial Deletion of the North Penn Area 6 Superfund Site from the National Priorities List. The notice referenced the incorrect Docket ID Number. This notice provides the correct Docket ID Number.
        
        
          DATES:
          February 22, 2017.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Huu Ngo, Remedial Project Manager (3HS21), U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, PA 19103-2029; (215) 814-3187; email: ngo.huu@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Federal Register of December 23, 2016, (81 FR 94295) in [FRL 9957-30-Region 3], in the heading and in the ADDRESSES section, correct the Docket ID Number to read: EPA-HQ-SFUND-1989-0008.
        
           Dated: January 20, 2017.
          Cecil Rodrigues,
          Acting Regional Administrator, Region III.
        
      
      [FR Doc. 2017-03464 Filed 2-21-17; 8:45 am]
      BILLING CODE 6560-50-P
    
  